       Case 2:07-cr-00153-GEKP Document 27 Filed 08/31/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                                CRIMINAL ACTION

              v.

TROYS. DOMIANO                                          No. 07-153



                                        ORDER

       AND NOW,     thi,;?~y of August, 2020, upon consideration of Pro Se Second
Motion for Early Termination of Supervised Release (Doc. No. 26), it is ORDERED that

counsel for the Government shall file a response to the Motion on or before Septem;p   ;Y
                                                 BY THE COURT:




                                                         tates District Judge
